01/19/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           DA 20-0405


                                                                          FILED
 IN THE MATTER OF:                                                       JAN 1 9 2021

 J.J and A.J.,
                                                                   6,z
                                                                     - -lof,-,Svpreme
                                                                      Bowen Greenwood
                                                                                   Court
                                                                        tott,41(Mont2
                                                                                  na



                 Youths in Need of Care.




       Counsel for the appellant mother of J.J. and A.J. filed a motion and brief asking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted time to file a
response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the mother's appeal in this case.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
      DATED this ) 1 "day of January, 2021.
    Justices




2